



Exhibit 10.1


Oceaneering International, Inc.
11911 FM 529 Road
Houston, Texas 77041-3000


Mr. Charles W. Davison, Jr.
    May 7, 2019


Dear Chuck:
This letter is an outline of our offer of regular full-time employment with
Oceaneering International, Inc. (“Oceaneering”) to commence on June 3, 2019.
Your title would be Chief Operating Officer, reporting directly to Rod Larson,
President and Chief Executive Officer.
This offer of employment is contingent upon approval by Oceaneering’s Board of
Directors (the “Board”) and successful completion of the pre-employment
screening process.
Subject to the foregoing, you would be paid semi-monthly at the initial annual
base salary rate of $620,000, in accordance with our standard payroll practices
and subject to required withholdings and deductions.
Annual Cash Bonus Program
You would be eligible to participate in the 2019 Annual Cash Bonus Award Program
(the “Bonus Program”) under Oceaneering’s Second Amended and Restated 2010
Incentive Plan (the “Incentive Plan”), with a target bonus equal to 100% of your
annual base salary, prorated from the date you commence employment with the
Company. Participation in the Bonus Program is by invitation only by the
Compensation Committee of the Board (the “Committee”) and is reviewed and
subject to approval by the Committee. Accordingly, your participation in the
Bonus Program is subject to approval by the Committee. Payment under the Bonus
Program (if any) for a bonus year is typically approved by the Committee and
paid in March of the year following the bonus year, and is conditional upon
continued employment with Oceaneering or one of its subsidiaries (collectively,
the “Company”) on the date of payment. The final value of your award under the
2019 Bonus Program (if any) will be determined by reference to specific 2019
financial and non-financial criteria, established by the Committee at the time
the Bonus Program was approved, subject to the discretion of the Committee to
decrease the amount of any bonus payment. The payout of your award can vary from
0% to 193% of the target value.
Long Term Incentive Program
You would be eligible to participate in the 2019 Long Term Incentive Program
(the “LTI Program”) under the Incentive Plan, which was approved by the
Committee. Participation in the LTI Program is by invitation only by the
Committee and is reviewed and subject to approval by the Committee. Accordingly,
your participation in the LTI Program is subject to approval by the Committee.
If approved by the Committee, you would receive an award with a target value of
$1,200,000, approximately 40% of which would be delivered in an award of
Restricted Stock Units (each an “RSU”) and the balance in an award of
Performance Units (each a “PU”). In addition, you would receive a one-time RSU
award as described below under the heading “Sign-on Awards.” An agreement for
each award will be provided for your signature and return.


Exhibit 10.1    Page 1

--------------------------------------------------------------------------------





The number of RSUs awarded to you would be equal to approximately 40% of the
target LTI Program value specified above, divided by (ii) the average closing
price of Oceaneering’s common stock on the New York Stock Exchange over a period
of time prior to the Committee’s approval of the award (the “Reference Price”).
Under the LTI Program, generally, vesting is to occur at the end of three years
from the LTI Program approval date (typically in late February or early March),
conditional upon your employment with the Company through the vesting date.
Following vesting, a share of Oceaneering common stock would be delivered to you
for each vested RSU, minus shares withheld for required tax deductions, as
applicable. The award would be income to you at time of delivery of shares of
Oceaneering common stock, based on fair market value of the stock at the time of
vesting.
The number of PUs awarded to you would be equal to approximately 60% of the
target LTI Program value specified above, divided by $100 (which is the notional
target value of each PU). The final value of each PU may vary between $0 and
$200. As noted above, under the LTI Program, generally, vesting occurs at the
end of three years from the LTI Program approval date (typically in late
February or early March), conditional upon continued employment with the Company
through the vesting date. The Committee will determine the final value (if any)
of each PU, based on Oceaneering’s achievement of specified financial goals,
established by the Committee at the time the LTI Program was approved, which for
the 2019 LTI Program is the three-year performance period from January 1, 2019
through December 31, 2021. Performance Units are not equivalent to Oceaneering
common stock. Any amount due following PU vesting would be paid in cash, minus
amounts withheld for required tax deductions, as applicable. The award would be
income (if any) to you at the time payment is made.
SERP
You would also be eligible to participate in Oceaneering’s Supplemental
Executive Retirement Plan (“SERP”). This plan is an unfunded, non-qualified
deferred compensation plan. Participation is by invitation only and is reviewed
and subject to approval by the Committee. If your participation is approved by
the Committee, you would participate at a rate of 30% of your base salary paid
to you by the Company each year you continuously remain employed by the Company.
Oceaneering’s contributions are to a notional SERP account maintained by the
Company for you for each year and are subject to vesting over a rolling
three-year period, as provided in the SERP. You may also defer through the SERP
payment of portions of your annual base salary and/or annual cash bonus payment,
which deferrals are fully vested at all times.
Sign-on Awards
You would receive the following one-time awards upon your employment, subject to
the approval of the Committee:
•
a one-time cash award of $1,000,000 payable 12 months after your employment
date, subject to your continuous employment with the Company during the 12-month
period, in accordance with the terms of a Retention and Severance Payments
Agreement to be entered into between you and Oceaneering (the “Letter
Agreement”), subject in certain situations to your execution and non-revocation
of a release of claims in a form provided by Oceaneering; and





Exhibit 10.1    Page 2

--------------------------------------------------------------------------------





•
a special RSU award under the Incentive Plan having a target value of $1,450,000
of which (i) $350,000 of the target value of the RSU award would vest and be
payable on the first anniversary of your employment date and (ii) $1,100,000 of
the target value of the RSU award would vest and be payable on the second
anniversary of your employment date, provided you are employed by the Company
through the time of each vesting date. The grant of the special RSU award is
subject to approval by the Committee. The number of RSUs awarded to you would be
based on the target value divided by the Reference Price. Following each vesting
date of this special RSU award, one share of Oceaneering common stock would be
delivered for each RSU that vested on that vesting date, minus shares withheld
for required tax deductions, as applicable. The award would be income to you at
time of delivery of shares of Oceaneering common stock, based on fair market
value of the stock at the time of vesting. If approved, an RSU award agreement
would be provided for your signature and return.

These awards are extraordinary compensation in recognition of your value to the
Company.
Indemnification Agreement
You will be eligible to receive an Indemnification Agreement in the form
provided to other Oceaneering executive officers, subject to the approval of the
Committee.
Change of Control Severance
You would be eligible to participate the Change of Control Plan approved by the
Committee as a Tier 2 Participant, according to the terms thereof.
Transitional Severance
You would be eligible to receive a one-time severance payment, in accordance
with the terms of the Letter Agreement to be provided to you, subject to your
execution and non-revocation of a release of claims in a form provided by
Oceaneering. The severance amount is equal to two times the sum of your annual
base salary rate and target amount of your Bonus Program award. This special
severance arrangement would expire on the third anniversary of your employment
date and would not be available if you were paid a severance payment under the
Change of Control Plan.
Benefits
You would be eligible for Oceaneering’s standard benefits package consisting of
Health, Dental, Life, Vision, Accidental Death and Dismemberment, Long-Term
Disability, and Short-Term Disability insurance; sick and holiday pay; our
401(k) plan, the Oceaneering Retirement Investment Plan; and vacation in
accordance with Oceaneering’s vacation policy.
In addition, as an executive officer, you would also be eligible to participate
in a supplemental medical insurance program and personal excess liability
insurance, in accordance with the terms thereof.
Perquisites
Oceaneering would reimburse you for reasonable country club membership fees up
to $25,000 per year, through the expense reporting process, subject to the
approval by the Committee.


Exhibit 10.1    Page 3

--------------------------------------------------------------------------------





Other
Employees at Oceaneering are “at will” employees, and neither this offer of
employment nor any other communication by Oceaneering at any time shall be
construed to create any form of employment contract or employment agreement. “At
will” employment means either the Company or the employee may terminate
employment at any time.
With respect to any and all conditions of employment, including compensation,
benefits, policies, or procedures, Oceaneering reserves the right to add to,
update, modify, or eliminate any, all or part of same at any time.
You acknowledge that you are not bound by or otherwise subject to any
contractual or other restrictions that would prevent you from joining the
Company and providing services to the Company as an executive officer as
contemplated under this offer letter. You also will not bring to your employment
with the Company or use in connection with your employment with the Company any
confidential or proprietary information that you used or had access to by reason
of any previous employment that is the property of any previous employer,
including, but not limited to, passwords, e-mails, business plans, documents and
the like. During our discussions about your proposed employment, you assured us
that you would be able to perform your job duties within the guidelines just
described.
All payments referred to in this offer letter will be subject to any applicable
payroll and tax deductions. All general personnel policies existing for
employees of the Company will apply to you, and you are expected to apply
strictest confidentiality to all business matters. Without limiting the
generality of the foregoing, you will be required to comply with the Company’s
policy on employee physicals and drug screens.
The foregoing sets forth summary information regarding the plans, programs and
agreements described. If there is a conflict between the above and any plan,
program document or agreement, such document will control. Formal agreements and
related documentation will be provided to you.
To confirm your acceptance of this offer of employment, please sign and date
this letter and return it to Holly Kriendler, at hkriendler@oceaneering.com.
Sincerely,
/s/ Roderick A. Larson    
Roderick A. Larson
President and Chief Executive Officer




I accept the foregoing offer of employment.




/s/ Charles W. Davison, Jr.    
Charles W. Davison, Jr.


May 7, 2019    
Date


Exhibit 10.1    Page 4